PER CURIAM:
Joel D. Bieber appeals a district court order sanctioning him for obstructing the opposing party’s access to evidence. We agree with the district court that a reasonably foreseeable consequence of Bieber’s conduct would be that the expert witness hired by the defense would not be permitted by his employer to testify. We also agree that Bieber is responsible for the reasonably foreseeable consequences of his actions. Accordingly, we affirm for the reasons cited by the district court. See Bieber v. Teeter, No. CA-04-888-3 (E.D. Va. filed Aug. 17, 2005; entered Aug. 18, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED